PHOTOTRON HOLDINGS, INC. Filed Pursuant to Rule424(b)(3) Registration No. 333-174798 PROSPECTUS SUPPLEMENT NO. 1 (To Prospectus dated June 22, 2011) This is a prospectus supplement to our prospectus dated June 22, 2011 relating to the resale from time to time by selling stockholders of up to 34,457,383 shares of our common stock.On August 15, 2011, we filed with the Securities and Exchange Commission a Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2011.The text of the Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2011 is attached to and made a part of this prospectus supplement.The exhibits to the Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2011 are not included with this prospectus supplement and are not incorporated by reference herein. This prospectus supplement should be read in conjunction with the prospectus and is qualified by reference to the prospectus except to the extent that the information provided by this prospectus supplement supersedes the information contained in the prospectus. The securities offered by the prospectus involve a high degree of risk. You should carefully consider the “Risk Factors” referenced on page 3 of the prospectus in determining whether to purchase shares of our common stock offered thereunder. The date of this prospectus supplement is August 15, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50385 Phototron Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1588927 (I.R.S. Employer Identification No.) 20259 Ventura Boulevard, Woodland Hills, CA 91364 (Address of principal executive offices and zip code) (818) 992-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yeso No þ As of August 12, 2011 there were 145,173,683 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations (Unaudited) For the Three and Six Month Periods Ended June 30, 2011 and 2010 4 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) For the Six Months Ended June 30, 2011 5 Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Month Periods Ended June 30, 2011 and 2010 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosure About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION 20 Item 6. Exhibits. 20 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements PHOTOTRON HOLDINGS, INC. Condensed Consolidated Balance Sheets June 30, December 31, ASSETS (unaudited) Current Assets Cash $ $ Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net - Lease deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current Liabilities Accounts payable $ $ Accrued liabilities Deferred revenue - Notes payable - Notes payable, related party Total current liabilities Commitments and contingencies Stockholders' equity (deficiency) Common stock, $0.0001 par value; 200,000,000 shares authorized; 144,423,683 and 78,372,884 shares issued and outstanding respectively Additional paid-in capital ) Accumulated deficit ) ) Total stockholders' equity (deficiency) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ See accompanying notes to these condensed consolidated financial statements. 3 PHOTOTRON HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited) For the Three and Six Month Periods Ended June 30, 2011 and 2010 Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of goods sold Gross profit General and administrative expenses Income (loss) from operations ) (6
